Citation Nr: 9920527	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia patella, with degenerative changes and 
limitation of motion, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for left knee 
chondromalacia patella, with degenerative changes and 
limitation of motion, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to October 
1986.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the claim for an increased 
(compensable) evaluation for a bilateral knee condition.  A 
notice of disagreement was submitted in June 1995.  In August 
1995, a statement of the case was issued and the veteran 
submitted a substantive appeal.  

A personal hearing was conducted in October 1995.  In a 
January 1996 decision, the Hearing Officer determined that 
each knee was to remain rated as noncompensable, but assigned 
a separate 10 percent rating for arthritis of both knees.  A 
personal hearing was conducted in September 1996.  The 
Hearing Officer, by decision of May 1997, determined that 
each knee should be rated as 10 percent disabling, and 
recharacterized the disabilities to include degenerative 
changes and limitation of motion.  As the 10 percent rating 
for each knee is not the maximum rating available for the 
disabilities at issue, the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's right knee chondromalacia patella is 
manifested by complaints of pain, weakness, giving way, and 
falling, and degenerative joint disease without limitation of 
motion or observed instability or subluxation is 
demonstrated.  

3.  The veteran's left knee chondromalacia patella is 
manifested by complaints of pain, weakness, giving way, and 
falling, and degenerative joint disease without limitation of 
motion or observed instability or subluxation is 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for right knee chondromalacia patella with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5260, 5261, 
5262 (1998).

2.  The criteria for an evaluation greater than 10 percent 
for left knee chondromalacia patella with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5260, 5261, 
5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document the diagnosis and 
treatment of bilateral chondromalacia.  According to the 
April 1986 Medical Board report, the condition was worse on 
the right than on the left.  

On VA examination of May 1987, the examiner did not find any 
effusion, crepitus or tenderness of the knees.  Knee range of 
motion was 0 to 140 degrees.  McMurray's and drawer signs 
were negative.  There was genu valgum of 10 degrees 
bilaterally.  The examiner diagnosed possible chondromalacia 
patella of both knees.  X-rays revealed no evidence of a 
recent or old fracture, no abnormal soft tissue 
calcifications, and no evidence of osseous destruction.  

Service connection for right and left knee chondromalacia 
patella was established by rating action of September 1987.  
Each knee was assigned a noncompensable rating.  

The veteran was seen at a VA facility in April 1991 for her 
chondromalacia.  It appears that she was sent for a 
rheumatology consult.  

Of record is a July 1994 examination report from Dr. George 
H. Rubin.  At that time, the veteran reported a marked 
increase in pain of the knees over the past few months.  The 
following was noted on examination: good deal of 
patellofemoral crepitation bilaterally; right knee worse than 
left which shows 3+ patellofemoral compression compared to 1+ 
on the left; remainder of the knee joint was benign except 
for some tenderness along the medial joint line; ligamentous 
stability intact; laterally positioned patella and on film 
there appeared to be a slightly high patella; and x-rays 
revealed some subchondral sclerosis of the patellae, but 
without marked joint space narrowing, etc., with some lateral 
pull of the patellae.  Dr. Rubin determined that the 
veteran's description of the knees giving way was probably in 
part a subluxation.  

In a July 1994 letter, the veteran's physical therapist 
reported the results of an evaluation and treatment plan.  It 
was noted that her physicians were in agreement that her 
patellofemoral problems were "quite severe" and that it has 
been suggested that a lateral release may help since she 
stands in genu valgus.  There was patella tendon discomfort 
with crepitation.  The short-term goal was to decrease pain, 
and the long-term goal was to increase strength, mobility and 
function without pain. 

The veteran was seen at a VA facility in July 1994 for 
complaints of bilateral knee pain, greater on the right.  At 
that time, the examiner reported a diagnostic impression of 
bilateral knee pain and instability.  It was noted that the 
veteran required a second opinion regarding surgery on her 
knees.  At the time of a follow-up examination that same 
month, the examiner reported that the x-rays revealed minimal 
degenerative changes of the medial joint compartments 
bilaterally, and no acute disease or bony abnormalities were 
appreciated.  An August 1994 VA rheumatology report reflects 
an assessment of chondromalacia/patellofemoral pain syndrome.  
The veteran was advised to continue with physical therapy 
strengthening exercises.  

On VA examination of October 1994, the following was noted on 
examination: no swelling or deformity, but stood in genu 
valgus; palpable crepitus over both knees which was minimal; 
pain on compression of the patellae; no evidence of 
instability; and flexion 90 degrees, extension 180 degrees, 
internal rotation 25 degrees, and external rotation 35 
degrees.  The examiner commented that the ranges of motion 
were all within normal limits, and that there was no pain on 
range of motion testing.  The quadriceps strength appeared to 
be good.  The examiner reported the results of the July 1994 
x-rays.  The examiner diagnosed chondromalacia, 
patellofemoral syndrome, and mild degenerative joint disease 
of both knees.  

In October 1995, the veteran testified that she experiences a 
dull aching type pain in her knees.  When she moves her legs 
the wrong way, the pain is sharp.  The pain is located around 
the kneecap.  There have been episodes of instability when 
she has lost her balance and fallen over.  She has had 
episodes of locking and it takes her some time to get the leg 
to bend.  At one point, she attended four weeks of physical 
therapy.  She was prescribed an elastic type of knee braces 
with rigid stays running down the sides, but they become 
uncomfortable after three or four hours.  She tries to use 
them when she is outside of the home, and has had some 
difficulty finding clothing to accommodate them.  The veteran 
also offered testimony regarding how the physical limitations 
related to her knees affects her ability to interact and 
participate in activities with her husband and children.  She 
noted that at the time of the VA examination in October 1994, 
she had difficulty with resistance.  She testified that when 
sitting with her legs stretched out in front of her, she 
could not flex past 90 degrees without pain.  She also 
addressed specific limitations with respect to employment.  
She takes Naprosyn for the pain and noted that she could no 
longer afford to see Dr. Rubin.  She also noted that she had 
been informed that nothing could be done about her condition.  
At one time, Dr. Rubin suggested surgery.  Since she could 
not afford it, she went to VA.  She also discussed that there 
was some difficulty commuting to the facilities for 
treatment, given her knee pain and having to bring her 
children.  

In a January 1996 decision, the Hearing Officer determined 
that each knee was to remain rated as noncompensable, but 
assigned a separate 10 percent rating for arthritis of both 
knees.  

VA rheumatology treatment record entries of February and 
April 1996, reflect the veteran's complaints of knee pain.  
X-rays were taken in June 1996, and the examiner commented 
that there had been no significant interval change in 
comparison to those taken in July 1994. 

In a July 1996 letter, the veteran's attending VA 
rheumatologist reported that the veteran suffers from 
degenerative joint disease of the knees and back, as well as 
fibromyalgia.  Activities such as heavy lifting, prolonged 
standing and prolonged sitting such as driving, aggravate her 
symptoms.  Therefore, she has to work with restrictions such 
as limiting heavy lifting to no more than 20 pounds, no 
prolonged standing, and no prolonged sitting greater than 30 
minutes.  It was noted that she did have symptoms as little 
as 10 minutes with regard to prolonged sitting.  

In a July 1996 letter, the veteran's former employer outlined 
the reasons for terminating her employment as a home health 
aide.  It was noted that according to the limitations 
described by the veteran's VA rheumatologist, the veteran 
would not be able to perform the tasks required of her in a 
safe manner.  

In September 1996, the veteran testified that due to her 
disability, she was terminated from her employment as a home 
health care worker.  The knee gives out and causes her to 
fall.  They are equally painful.  She noted that the left 
knee is weaker than the right.  It takes her awhile to get 
down stairs, and there are some stairs at the entrance of her 
home.  Driving a car is a problem since she becomes 
uncomfortable after 15 minutes.  The weather affects her 
knees.  She planned to start going to physical therapy on a 
regular basis, and she had been going to the rheumatology 
clinic every three months.  

VA records show that the veteran went for physical therapy in 
September and October 1996, and that her rheumatologist saw 
her in April, June and July 1996.  

On VA examination of November 1996, the examiner reported the 
following findings: no swelling; no deformity; stands in genu 
valgus; palpable crepitus over both knees; increased 
sensitivity on palpation on both sides; no evidence of 
instability; and flexion 90 degrees, extension 180 degrees, 
internal rotation 25 degrees, and external rotation 35 
degrees.  The examiner commented that there was full and 
painless range of motion.  There was 5/5 muscular strength.  
The examiner referred to the x-ray findings made in July 
1994.  The examiner diagnosed: chondromalacia, stable from a 
radiological point of view, but getting worse from the 
veteran's subjective point of view; patellofemoral syndrome; 
and mild degenerative joint disease of both knees. 

By decision of May 1997, the Hearing Officer determined that 
each knee should be rated as 10 percent disabling, and 
recharacterized the disabilities to include degenerative 
changes and limitation of motion.  

Of record is an August 1997 letter regarding a clothing 
allowance for metal braces used for the knees.  

Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disability 
at issue.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for right and left 
knee chondromalacia patella with degenerative changes and 
limitation of motion, each rated 10 percent disabling under 
the provisions of 38 C.F.R. Part 4, Diagnostic Codes 5257-
5010 (1998).  

Under Diagnostic Code (DC) 5257, a 10 percent rating is 
assigned for slight knee impairment, described as recurrent 
subluxation or lateral instability.  In this case, the 
veteran has described her difficulties with instability and 
the use of braces.  However, the findings reported on the 
most recent VA examination revealed that there is no 
instability, and that muscular strength was 5/5.  Therefore, 
5257 is not the appropriate DC to rate the bilateral knee 
disability at issue.  The evidence shows that the appropriate 
DC is 5010-5003, given the finding of mild degenerative joint 
disease of both knees on VA examination of November 1996.  

Under DC 5010-5003, traumatic arthritis will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 

DCs which contemplate limitation of motion include DCs 5256, 
5260 and 5261.  Under DC 5256, a 30 percent rating is 
warranted for knee ankylosis in a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Under DC 5260, a 10 percent rating is assigned for leg 
flexion limited to 45 degrees.  DC 5261 provides for a 10 
percent rating when leg extension is limited to 10 degrees.  

After careful review and consideration of the evidence, the 
Board finds that each knee is properly rated as 10 percent 
disabling, even when taking DeLuca into account.  As noted on 
the most recent examination of 1996 and another examination 
in 1994, there was full and painless range of motion and no 
instability.  Therefore, there is no ankylosis, limitation of 
leg flexion, or limitation of leg extension which would 
warrant compensable evaluations under DCs 5256, 5260, or 
5261.  Even though limitation of motion has not been 
demonstrated, the veteran does complain of pain.  Given the 
directives set forth in DeLuca, a 10 percent rating is 
appropriate for each knee.  There is evidence that the 
physical limitations due to the bilateral knee disability 
have interfered with the veteran's ability to work and engage 
in activities with her family.  However, in the July 1996 
letter, the veteran's physician pointed to degenerative joint 
disease of the back and fibromyalgia as contributing to her 
physical limitations.  Overall, the evidence demonstrates 
that the degree of disability is adequately represented by a 
10 percent rating.  Therefore, there is not a question as to 
which of the two evaluations should apply since the current 
level of disability does not approximate the criteria for a 
rating in excess of 10 percent for each knee under the 
applicable DCs.  38 C.F.R. § 4.7 (1998). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 5010-5003, do not provide a 
basis to assign an evaluation higher than the 10 percent 
rating for each knee currently in effect.  

The evidence does not show that there is dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, which would warrant a 20 percent 
rating under DC 5258.  Under DC 5262, a 20 percent rating is 
assigned for nonunion of the tibia and fibula with loose 
motion with moderate knee disability.  As noted above, the 
most recent examination revealed that the knees demonstrated 
full and painless range of motion, and no instability, but 
there are complaints of pain.  Collectively, the evidence 
does not show that the knee disability would be moderate as 
contemplated by DC 5262. 

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia patella with degenerative changes has not 
been established, and the appeal is denied.  

Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia patella with degenerative changes has not been 
established, and the appeal is denied.  




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

